Plaintiff's assignor sold and delivered merchandise on an order signed, — "Detroit Community Mkts. (Seal) (Purchaser's signature) By Guy R. Loomis. (Partner, or official title, if company)."
In this suit for the price, the declaration in several counts is for recovery against Whitney as the proprietor, against Loomis as the proprietor, and against both as partners, trading under the assumed name. In a trial without a jury, there was judgment against Loomis alone. Plaintiff has appealed. *Page 134 
The decision is in effect that Loomis was sole proprietor, and that Whitney was neither sole proprietor nor partner. Loomis testified he was sole proprietor. Whitney denied he was either proprietor or partner. An agent of a credit bureau contradicted Whitney. There was other testimony of activities of the defendants in respect of the business. But on review of the case we cannot find the decision of the trial judge to be against the weight of the evidence. Disposing of the case upon the facts renders discussion of law unnecessary.
Affirmed.
McDONALD, C.J., and POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.